Appeal from a judgment of the Supreme Court entered in the Clinton county clerk’s office on April 12, 1941, on the verdict of a jury in favor of the defendant, dismissing the complaint, with costs, and from an order denying motion to set aside the verdict and for a new trial. The action was to recover damages for personal injuries arising out of the explosion of a Coca-Cola bottle and was b^sed upon breaches of warranties under subdivisions 1 and 2 of section 96 of the Personal Property Law. No exceptions were taken to the charge. The jury returned a verdict of no cause of action. There was a question of fact as to whether the explosion was caused by a defect in the bottle or by the force of a blow from without. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Sehenck and Foster, JJ.